Title: Notes on Debates, 21 February 1787
From: Madison, James
To: 


Wednesday Feby. 21. [1787]
The Report of the Convention at Annapolis in Sepr. 1786. had been long under consideration of a Committee of the Congress for the last year; and was referred over to a Grand Committee of the present year. The latter Committee after considerable difficulty and discussion, agreed on a report by a majority of one only, [see the Journal] which was made a few days ago to Congs. and set down as the order for this day. The Report coincided with the opinion held at Annapolis that the Confederation needed amendments and that the proposed Convention was the most eligible means of effecting them. The objections which seemed to prevail agst. the recommendation of the Convention by Congress, were with some 1. that it tended to weaken the federal authority by lending its sanction to an extraconstitutional mode of proceeding—with others 2. that the interposition of Congs. would be considered by the jealous as betraying an ambitious wish to get power into their hands by any plan whatever that might present itself. Subsequent to the Report, the Delegates from N. York recd. instructions from its Legislature to move in Congress for a recommendation of a Convention; and those from Massts. had, it appeared, recd. information which led them to suppose it was becoming the disposition of the Legislature of that State to send deputies to the proposed Convention in case Congs. should give their sanction to it. There was reason to believe however from the Language of the instruction from N York that her object was to obtain a new Convention, under the sanction of Congs. rather than to accede to the one on foot, or perhaps by dividing the plans of the States in their appointments to frustrate all of them. The latter suspicion is in some degree countenanced by their refusal of the Impost a few days before the instruction passed, and by their other marks of an unfederal disposition. The Delegates from N. Y. in consequence of their instructions made the motion on the Journal to postpone the Report of the Committee in order to substitute their own proposition. Those who voted agst. it, considered it as liable to the objection abovementioned. Some who voted for it particularly Mr. Madison considered it susceptible of amendment when brought before Congs. and that if Congs. interposed in the matter at all it would be well for them to do it at the instance of some State, rather than spontaneously. This motion being lost, Mr. Dane from Massts. who was at bottom unfriendly to the plan of a Convention, and had dissuaded his State from coming into it, brought forward a proposition in a different form, but liable to the same obj[ecti]on with that from N. York. After some little discussions, it was agreed on all sides except by Connecticut who opposed the measure in every form, that the Resolution shd. pass as it stands on the Journal, sanctioning the proceedings & appointments already made by the States as well as recommending further appointts. from other States, but in such terms as do not point directly to the former appointments.
It appeared from the debates & still more from the conversation among the members tha[t] [many] of them considered this resolution as a deadly blow to the existing Confederation. Docr. Johnson who voted agst. it, particularly declared himself to that effect. Others viewed it in the same light, but were pleased with it as the harbinger of a better Confederation.
The reserve of many of the members made it difficult to decide their real wishes & expectations from the present crisis of their affairs. All agreed & owned that the federal Govt. in its existing shape was inefficient & could not last long. The members from the Southern & middle States seemed generally anxious for some republican organization of the System which wd. preserve the Union and give due energy to the Govermt. of it. Mr. Bingham alone avowed his wishes that the Confederacy might be divided into several distinct confederacies, its great extent & various interests, being incompatible with a single Government. The Eastern members were suspected by some of leaning towards some antirepublican establishment, (the effect of their late confusions) or of being less desirous or hopeful of preserving the Unity of the Empire. For the first time the idea of separate Confederacies had got into the Newspapers. It appeared to day under the Boston head. Whatever the views of leading men in the Eastern States may be, it would seem that the great body of the people particularly in Connecticut, are equally indisposed either to dissolve or divide the Confederacy or to submit to any antirepublican innovations.
